Citation Nr: 0214971	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-14 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for H-pyloric ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from February 1980 to January 
1984, and from February 1986 to May 1988.  

This appeal arose from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In December 2000, the Board remanded 
this matter to the RO for additional development.  That 
development has been completed, and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for equitable disposition of this appeal was obtained.

2.  The medical evidence does not show that H-pyloric ulcer 
disease was manifest during active service or during the 
first post-service year, or that any current H-pyloric ulcer 
disease is causally related to an incident of the veteran's 
active service.


CONCLUSION OF LAW

H-pyloric ulcer disease was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim and of the newly enacted requirements 
of the VCAA in the February 2001 letter from the RO.  She was 
informed as to what information the VA had in her case and 
what information would be necessary to complete her case.  
She was told that if she identified the information VA would 
assist her in getting it.  Therefore, VA has no outstanding 
duty to inform her that any additional information or 
evidence is needed.  

The veteran was been scheduled for and attended a VA 
examination with regard to the instant claim.  The report is 
of record and contains an opinion.  The veteran's treatment 
records have been obtained.  The veteran has been informed of 
all pertinent laws and regulations through the statement of 
the case and the Board notes that the veteran has been 
provided notice and assistance as required in the VCAA.  No 
further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
these matters, including development for a medical opinion, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
diseases, including peptic ulcer disease, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

The veteran contends, in essence, that she is entitled to 
service connection for ulcer disease which began in service.  
However, while a review of the record shows a diagnosis of 
ulcer disease dating from August 1994, there is no competent 
medical evidence that this condition is related to service.  
The service medical records fail to show ulcer disease, the 
diagnosis of ulcer disease occurred several years after 
service and outside the presumptive period, and a VA examiner 
rendered an opinion solidly against the veteran's theory.  
That opinion is uncontroverted by anything other than the 
veteran's unsupported assertions.  Thus, as there is no link 
between the current disability and service, and no indication 
of ulcer disease in service or for years after service, and 
as will be explained in further detail below, the Board finds 
that the preponderance of the evidence is against the claim, 
and that it must be denied.  

Initially, the Board notes that there is evidence of ulcer 
disease so service connection for such a condition as set 
forth in 38 C.F.R. §§ 3.307, 3.309 is for consideration.  
However, the disease was first diagnosed in August 1994, and 
the veteran got out of service in May 1988.  Thus, the 
diagnosis occurred over five years following separation from 
service, and outside the presumptive period.  

Service medical records do not contain a diagnosis of ulcer 
disease.  However, the veteran frequently complained of 
dyspepsia.  In 1988, following presenting with a complaint of 
dyspepsia, she was scheduled for an upper GI evaluation.  She 
did not report for this, and she has since then explained 
that she was pregnant at that time.  Records of treatment 
from NAV Care systems dated from 1990 to August 1994 show a 
diagnosis of duodenal ulcer per endoscopy, gastritis, biopsy, 
to rule out helicobacter in August 1994.  A report of VA 
examination dated in November 1998 indicates history of H-
pylori ulcer disease, resolved.  VA treatment records dated 
from December 1999 to January 2002 show treatment for 
unrelated problems.  

The veteran was afforded a VA examination in October 2001 in 
order to determine the likelihood that any current ulcer 
disease was causally related to service or whether the 
complaints in service were related to the post-service ulcer 
disease.  Her long history of dyspepsia in service was noted, 
as were her current complaints.  The service medical records 
were reviewed, and the veteran explained that she did not go 
for the upper GI series in service because she had been 
pregnant.  She referred to in-service stress at that time 
including difficulty with conception of her second child as 
reasons why she did not go through with testing.  She noted 
that H-pylori was not diagnosed until a test at VA in 1998. 

The examiner noted that the service records showed dyspepsia 
but not vomiting, nausea, gas, hemoptysis or bloody stool.  
Treatment was with Mylanta.  Current physical examination 
revealed no epigastric tenderness.  The assessment was 
Helicobacter (H. pylori).  The examiner found no evidence in 
the service medical record that the veteran had Helicobacter 
back then.  Rather, the examiner stated, the veteran had 
dyspepsia.  Life stresses acknowledged by the veteran were 
noted to have been significant.  The first noted finding of 
Helicobacter was in 1994, years after discharge.  Thus, the 
examiner opined that it was unlikely that the symptoms 
complained of in service were related to Helicobacter 
infection.  

The Board notes that there are no relevant findings of ulcer 
or Helicobacter in service or within one year following 
service separation.  The opinion evidence that the current 
Helicobacter is not related to service is uncontroverted by 
medical evidence.  There is no continuity of symptomatology, 
given the lack of ongoing treatment and the opinion that in-
service symptoms did not represent ulcer but instead 
dyspepsia.  The only evidence of a relationship between the 
symptoms in service and any current ulcer disease or H-pylori 
is the veteran's contentions.  The actual medical evidence is 
against the claim.  While the veteran is competent to 
describe the symptoms that she experienced, her statements 
are without significant probative value in regard to the 
issue at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, the veteran's personal belief 
that she has a current disability and that a relationship 
exists between the disability and her service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against her theory.  In the 
absence of medical evidence establishing a relationship 
between a current ulcer disease, or H-pylori, and service, 
the preponderance of the evidence is against the claim of 
service connection for such disability.  The benefit of the 
doubt has been considered, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.  


ORDER

Service connection for H-pyloric ulcer disease is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

